Citation Nr: 1612835	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  09-40 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for chronic right parascapular muscle strain ("service-connected spine disability") prior to December 10, 2010, and a rating higher than 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to special monthly compensation (SMC) based on the need for the aid and attendance of another and/or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to March 1977. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that continued a 20 percent rating for the Veteran's right parascapular muscle strain. 

In January 2011, the RO increased the rating for right parascapular muscle strain from 20 to 40 percent, effective December 10, 2010.  The Veteran has not withdrawn the appeal as to the issue of the disability rating greater than assigned, and the issue therefore remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993). 

In March 2014, the Board remanded the increased rating claim for further development, to include obtaining outstanding records and providing the Veteran with an updated examination.  

The Board notes that the Veteran was previously represented by The American Legion; however such representation was effectively revoked in November 2015 when the Veteran executed a new power-of-attorney in favor of Disabled American Veterans.

As explained in more detail below, the record appears to raise the issue as to whether the Veteran is precluded from obtaining and/or maintaining employment due to his service-connected right parascapular muscle strain.  As such, the Board has expanded the appeal (as reflected on the title page) to include a claim for a TDIU due to the Veteran's service-connected spine disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In addition, the Veteran states that he is no longer able to perform his activities of daily living without the aid of his spouse.  See June 2014 VA examination report. This evidence raises the issue of entitlement to special monthly compensation (SMC) based on the need for aid and attendance of another in conjunction with the claim for increased compensation due to the spine disability.  See Akles v. Derwinski, 1 Vet. App. 118 (1991) (the issue of entitlement to SMC is part and parcel of a claim for increased compensation); Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for TDIU is part and parcel of a claim for increased rating).  Thus, the issue of entitlement to SMC for aid and attendance due to the right parascapular muscle strain is also before the Board and will be considered in conjunction with the increased rating claim on appeal.  He is currently in receipt of SMC based on loss of use of a creative organ.

Also, as indicated in the prior remand, the record raises the a claim for sleep apnea secondary to posttraumatic stress disorder (PTSD) and/or diabetic nephropathy, and a service connection claim for atrial fibrillation, as due to the Veteran's service-connected right parascapular muscle strain.  The AMC referred these issues to the RO as indicated in an August 2014 intra-agency memorandum; however, there is no indication that any RO development has since been accomplished.  As these issues have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over them and they are again REFERRED TO THE RO for appropriate action. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

Further development is necessary with respect to the increased rating claim for the Veteran's service-connected right parascapular muscle strain, as well as the inferred TDIU and SMC claims.

Spine disabilities may be rated under the General Rating Formula for diseases and Injuries of the Spine set forth in 38 C.F.R. § 4.71a , Diagnostic Codes (DC) 5237-5242, as well as the Formula for Rating Intervertebral Disc Syndrome (IVDS) based on incapacitating episodes found in DC 5243.  

On remand, the manifestations of the Veteran's service-connected chronic right parascapular muscle strain must be clarified.  The Veteran reports of pain in the mid and upper back associated with his spine disability and the RO has rated the disability based on the impairment in his thoracic spine.  During the appeal period, the Veteran has undergone three VA spine examinations for compensation purposes, most recently in June 2014.  Notably, the examination reports refer to MRI findings of IVDS in the thoracic spine, but do not provide the necessary findings to evaluate the Veteran's spine disability under the Formula for Rating IVDS.  Thus, to the extent that this IVDS in the thoracic spine disability is a part of the service-connected chronic right parascapular muscle strain, the examination reports are inadequate for the Board to render a decision.  

Moreover, it is unclear whether the Veteran's impairment in the cervical spine, to include IVDS, is a part of the service-connected right parascapular muscle strain.  Indeed, VA must separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a (2015).

The Board notes further that while the lumbar spine does not appear to be impacted by the service-connected spine disability, the 2014 VA examiner stated that the Veteran has extreme difficulty walking due to his spine condition which suggests that the lumbar spine might also be involved.  Also, in March 2016 written argument, the Veteran's representative cited to diagnostic codes that evaluate shoulder disabilities which raises the question of whether the service-connected disability has some shoulder involvement as well.  

Consequently, an addendum is needed concerning the nature and severity of the Veteran's service-connected spine disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

With regard to the inferred TDIU claim, lay evidence of record reflects that the Veteran had missed a great deal of work due to his back condition.  See statements received from the Veteran and his spouse in June 2008.  Also, according to June 2008 correspondence, the Veteran's employer stated that the Veteran's back pain affected his work performance.  Although the evidence shows that the Veteran was employed as recent as December 2010, his most recent examination report dated in June 2014 does not indicate whether or not he is still employed.  At any rate, his December 2010 and June 2014 VA examination reports, at the very least, raise the question of whether he was able to maintain his job.  Under these circumstances, the Board finds that the inferred TDIU claim should be developed by the AOJ.  

Similarly, the inferred SMC claim for aid and attendance should be developed by the AOJ given the lay evidence that the Veteran requires the aid and attendance of another.  Specifically, the Veteran should be provided with appropriate notice of how to substantiate entitlement to the same and provided with a relevant VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate notice as to how to substantiate requests for a TDIU and SMC for aid and attendance and/or housebound status.

Also provide him with a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion, with instructions to return the form to the RO.

2.  Contact the Veteran and obtain the provider names, addresses, and approximate dates of treatment for any additional relevant medical records that he would like VA to obtain.  

3.  Make arrangements to obtain and associate with the claims file any outstanding VA medical records.
   
4.  Then, return the claims file to the examiner who performed the June 2014 VA examination of the spine for compensation purposes and request an addendum.  If, for whatever reason, this examiner is no longer available to provide an addendum, then obtain it from someone else qualified to make this necessary determination.  **The need for the Veteran to be reexamined is left to the designee's discretion.

After review of the record, the examiner is asked to respond to the following:

a.  Clarify the nature of the Veteran's service-connected chronic right parascapular muscle strain.  In doing so, indicate ALL associated orthopedic and neurologic manifestations, specifically commenting on whether impairment in the thoracic, cervical, and/or lumbar spine is a part of the service-connected disability.   Indicate any related shoulder impairment as well.
b.  For any associated IVDS, comment on the frequency and duration of any incapacitating episodes in the past year (meaning periods of acute signs and symptoms due to the IVDS requiring bed rest prescribed by a physician or treatment by a physician).

c.  For any associated neurologic impairment, indicate each nerve that is affected and state whether the involvement is unilateral or bilateral and whether there is complete or incomplete paralysis.  The degree of paralysis must then be rated as mild, moderate or severe. 

d.  Comment on the functional effects, if any, of his service-connected spine disability upon his ordinary activities, to specifically include work or employment.

A complete rationale should be provided for any opinions expressed and conclusions reached.

5.  Provide the Veteran with a VA SMC aid and attendance/housebound examination.  All indicated studies should be performed. 

After examining the Veteran and reviewing his claims file, the examiner is asked to:

a.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is in need of aid and attendance from another individual.  

The criteria in the applicable regulations should be used, including a determination whether the Veteran is blind or so nearly blind as to have corrected visual acuity of 5/200 or less in both eyes, or concentric contraction of the visual field to 5 degrees or less; inability to dress or undress himself, or to keep himself ordinarily clean and presentable; whether he is unable to feed himself through loss of coordination of upper extremities or through extreme weakness; or unable to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis for protection from hazards or dangers to daily environment. 

b.  Provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran is permanently housebound by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his dwelling and the immediate premises on account of disability and it is certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 

The examiner should provide supporting rationale for any opinion reached.  
 
6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the increased rating claim chronic right parascapular muscle strain prior and subsequent to December 10, 2010, and adjudicate the inferred TDIU and SMC claims in light of all pertinent evidence and legal authority.  

If the benefits sought on appeal are denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




